JS 44C/SDNY                 Case 1:21-cv-00389-GHW CIVIL
                                                    Document
                                                         COVER2SHEET
                                                                 Filed 01/15/21 Page 1 of 4
REV.
10/01/2020              The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                        other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                        United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                     DEFENDANTS
CITGO Petroleum Corporation                                                                Ascot Underwriting Limited, Pioneer Underwriting Limited, MS Amlin Underwriting Limited, Travelers
                                                                                           Syndicate Management Limited, Brit Syndicates Limited, Sompo International Insurance, Chaucer
                                                                                           Syndicates Limited, Markel Syndicate Management Limited, Neon Underwriting Limited, and Starstone
                                                                                           Insurance SE
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                            ATTORNEYS (IF KNOWN)
John Chamberlain, Pillsbury Winthrop Shaw Pittman LLP                                          Clyde & Co. US LLP
1200 17th Street NW, Washington DC 20036                                                       405 Lexington Ave., 16th Floor, New York, NY 10174
(202) 663.8000                                                                                 (212) 710.3900
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                         (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(2).

                                                                                                                                                           Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No                              ✔   Yes

If yes, was this case Vol.         Invol.      Dismissed. No             Yes        If yes, give date _______________________ & Case No. ______________________

IS THIS AN INTERNATIONAL ARBITRATION CASE?             No       ✖        Yes

(PLACE AN [x] IN ONE BOX ONLY)                                         NATURE OF SUIT
                                TORTS                                                                                           ACTIONS UNDER STATUTES



CONTRACT                        PERSONAL INJURY                 PERSONAL INJURY                FORFEITURE/PENALTY               BANKRUPTCY                        OTHER STATUTES
                                                                [ ] 367 HEALTHCARE/
                                                                PHARMACEUTICAL PERSONAL                                                                           [ ] 375 FALSE CLAIMS
[✖] 110       INSURANCE         [ ] 310 AIRPLANE                                               [ ] 625 DRUG RELATED             [ ] 422 APPEAL
[ ] 120       MARINE            [ ] 315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY                                                 28 USC 158               [ ] 376 QUI TAM
                                                                                                SEIZURE OF PROPERTY
[ ] 130       MILLER ACT                 LIABILITY              [ ] 365 PERSONAL INJURY               21 USC 881                [ ] 423 WITHDRAWAL                [ ] 400 STATE
[ ] 140       NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY                                               28 USC 157                        REAPPORTIONMENT
                                                                                               [ ] 690 OTHER
              INSTRUMENT                 SLANDER                [ ] 368 ASBESTOS PERSONAL                                                                         [ ] 410 ANTITRUST
[ ] 150       RECOVERY OF       [ ] 330 FEDERAL                          INJURY PRODUCT                                                                           [ ] 430 BANKS & BANKING
              OVERPAYMENT &              EMPLOYERS'                      LIABILITY             PROPERTY RIGHTS                                                    [ ] 450 COMMERCE
              ENFORCEMENT                LIABILITY                                                                                                                [ ] 460 DEPORTATION
              OF JUDGMENT       [ ] 340 MARINE                  PERSONAL PROPERTY              [ ] 820 COPYRIGHTS       [ ] 880 DEFEND TRADE SECRETS ACT          [ ] 470 RACKETEER INFLU-
[ ] 151       MEDICARE ACT      [ ] 345 MARINE PRODUCT                                         [ ] 830 PATENT                                                              ENCED & CORRUPT
[ ] 152       RECOVERY OF                LIABILITY              [ ] 370 OTHER FRAUD                                                                                        ORGANIZATION ACT
                                                                                               [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
              DEFAULTED         [ ] 350 MOTOR VEHICLE           [ ] 371 TRUTH IN LENDING                                                                                   (RICO)
              STUDENT LOANS     [ ] 355 MOTOR VEHICLE                                          [ ] 840 TRADEMARK                                                  [ ] 480 CONSUMER CREDIT
              (EXCL VETERANS)            PRODUCT LIABILITY                                                                      SOCIAL SECURITY
[ ] 153       RECOVERY OF                                                                                                                                         [ ] 485 TELEPHONE CONSUMER
                                [ ] 360 OTHER PERSONAL
              OVERPAYMENT                INJURY                 [ ] 380 OTHER PERSONAL         LABOR                            [   ] 861 HIA (1395ff)                    PROTECTION ACT
              OF VETERAN'S       [ ] 362 PERSONAL INJURY -               PROPERTY DAMAGE                                        [   ] 862 BLACK LUNG (923)
              BENEFITS                   MED MALPRACTICE        [ ] 385 PROPERTY DAMAGE        [ ] 710 FAIR LABOR               [   ] 863 DIWC/DIWW (405(g))      [ ] 490 CABLE/SATELLITE TV
[ ] 160       STOCKHOLDERS                                               PRODUCT LIABILITY               STANDARDS ACT          [   ] 864 SSID TITLE XVI          [ ] 850 SECURITIES/
              SUITS                                                                            [ ] 720 LABOR/MGMT               [   ] 865 RSI (405(g))                     COMMODITIES/
[ ] 190       OTHER                                             PRISONER PETITIONS                       RELATIONS                                                         EXCHANGE
              CONTRACT                                          [ ] 463 ALIEN DETAINEE         [ ] 740 RAILWAY LABOR ACT                                          [ ] 890 OTHER STATUTORY
[ ] 195       CONTRACT                                          [ ] 510 MOTIONS TO            [ ] 751 FAMILY MEDICAL            FEDERAL TAX SUITS
                                                                                                                                                                           ACTIONS
              PRODUCT           ACTIONS UNDER STATUTES                   VACATE SENTENCE      LEAVE ACT (FMLA)
              LIABILITY                                                  28 USC 2255                                        [ ] 870 TAXES (U.S. Plaintiff or      [ ] 891 AGRICULTURAL ACTS
[ ] 196   FRANCHISE             CIVIL RIGHTS                    [ ] 530 HABEAS CORPUS          [ ] 790 OTHER LABOR                   Defendant)                   [ ] 893 ENVIRONMENTAL
                                                                [ ] 535 DEATH PENALTY                   LITIGATION          [ ] 871 IRS-THIRD PARTY                        MATTERS
                                                                [ ] 540 MANDAMUS & OTHER       [ ] 791 EMPL RET INC                  26 USC 7609                  [ ] 895 FREEDOM OF
                                [ ] 440 OTHER CIVIL RIGHTS
                                                                                                        SECURITY ACT (ERISA)                                               INFORMATION ACT
                                        (Non-Prisoner)
REAL PROPERTY                                                                                                                                                     [ ] 896 ARBITRATION
                                [ ] 441 VOTING                                                 IMMIGRATION                                                        [ ] 899 ADMINISTRATIVE
[ ] 210      LAND               [ ] 442 EMPLOYMENT              PRISONER CIVIL RIGHTS
             CONDEMNATION       [ ] 443 HOUSING/                                          [ ] 462 NATURALIZATION                                                     PROCEDURE ACT/REVIEW OR
[ ] 220      FORECLOSURE                  ACCOMMODATIONS        [ ] 550 CIVIL RIGHTS               APPLICATION                                                       APPEAL OF AGENCY DECISION
[ ] 230      RENT LEASE &       [ ] 445 AMERICANS WITH          [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION                                                 [ ] 950 CONSTITUTIONALITY OF
             EJECTMENT                    DISABILITIES -        [ ] 560 CIVIL DETAINEE             ACTIONS
                                          EMPLOYMENT                                                                                                                STATE STATUTES
[ ] 240      TORTS TO LAND                                         CONDITIONS OF CONFINEMENT
[ ] 245      TORT PRODUCT        [ ] 446 AMERICANS WITH
             LIABILITY                    DISABILITIES -OTHER
[ ] 290      ALL OTHER            [ ] 448 EDUCATION
             REAL PROPERTY




          Check if demanded in complaint:
                                                                         DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
          CHECK IF THIS IS A CLASS ACTION                                AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
          UNDER F.R.C.P. 23                                              IF SO, STATE:
         40,000,000 OTHER ______________ JUDGE _________________________________ DOCKET NUMBER_________________
DEMAND $______________

Check YES only if demanded in complaint
JURY DEMAND:            ✖   YES       NO                                 NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                         Case 1:21-cv-00389-GHW Document 2 Filed 01/15/21 Page 2 of 4
(PLACE AN x IN ONE BOX ONLY)                                                      ORIGIN
                                                                                                                                            Multidistrict               Appeal to District
✖   1   Original           2 Removed from                  3   Remanded       4 Reinstated or              5 Transferred from           6   Litigation
                                                                                                                                                                    7   Judge from
        Proceeding           State Court                       from             Reopened                       (Specify District)
                                                                                                                                            (Transferred)               Magistrate Judge
                                                               Appellate
                            a.   all parties represented       Court
                                                                                                                                        8 Multidistrict Litigation (Direct File)
                            b.   At least one party
                                 is pro se.
(PLACE AN x IN ONE BOX ONLY)                                            BASIS OF JURISDICTION                                                    IF DIVERSITY, INDICATE
    1   U.S. PLAINTIFF           2   U.S. DEFENDANT              3   FEDERAL QUESTION   ✖ 4 DIVERSITY                                            CITIZENSHIP BELOW.
                                                                     (U.S. NOT A PARTY)

                                     CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
         (Place an [X] in one box for Plaintiff and one box for Defendant)

                                 PTF     DEF                                                    PTF DEF                                                                   PTF      DEF
CITIZEN OF THIS STATE            [ ]1    [ ]1      CITIZEN OR SUBJECT OF A                      [ ] 3 [ ✖] 3         INCORPORATED and PRINCIPAL PLACE                     [ ]5     [ ]5
                                                    FOREIGN COUNTRY                                                  OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE         [✖] 2   [ ]2      INCORPORATED or PRINCIPAL PLACE              [ ]4[ ]4             FOREIGN NATION                                      [ ]6      [ ]6
                                                    OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
CITGO Petroleum Corporation1293 Eldridge Parkway
Houston TX 77077
Houston County



DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
Please see attached addendum.




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                       COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:      THIS ACTION SHOULD BE ASSIGNED TO:                                        WHITE PLAINS                              ✖    MANHATTAN

DATE 1/15/2021                                                                                            ADMITTED TO PRACTICE IN THIS DISTRICT
                                 SIGNATURE OF ATTORNEY OF RECORD                                          [ ] NO
                                                                                                          [✖] YES (DATE ADMITTED Mo.April
                                                                                                                                     _______ Yr. 2017
                                                                                                                                                 _______)
RECEIPT #                                                                                                 Attorney Bar Code # JC0612


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge _________________________________________________________ is so Designated.

Ruby J. Krajick, Clerk of Court by _____________ Deputy Clerk, DATED _____________________.

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
         Case 1:21-cv-00389-GHW Document 2 Filed 01/15/21 Page 3 of 4




                   Addendum to Civil Cover Sheet – Defendants’ Addresses

Ascot Underwriting Limited
20 Fenchurch Street
London EC3M 3BY
United Kingdom

Pioneer Underwriting Limited
7 Bishopsgate
London EC3N 3AR
United Kingdom

MS Amlin Underwriting Limited
Leadenhall Building
122 Leadenhall Street
London EC3V 4AG
United Kingdom

Travelers Syndicate Management Limited
23-27 Alie Street
London, E1 8DS
United Kingdom

Brit Syndicates Limited
Leadenhall Building
122 Leadenhall Street
London EC3V 4AB
United Kingdom

Sompo International Insurance
1st Floor
2 Minister Court, Mincing Lane
London EC3R 7BB
United Kingdom

Chaucer Syndicates Limited
Plantation Place
30 Fenchurch Street
London EC3M3AD
United Kingdom

Markel Syndicate Management Limited
20 Fenchurch Street
London EC3M 3AZ
United Kingdom

Neon Underwriting Limited
         Case 1:21-cv-00389-GHW Document 2 Filed 01/15/21 Page 4 of 4




20 Gracechurch Street
London EC3V OBG
United Kingdom

Starstone Insurance SE
82 Zollstrasse Schaan
Lichtenstein




                                      2
